Exhibit 32.2 CERTIFICATION OF CHIEFFINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with thisQuarterly Report of Mega Media Group, Inc. (the “Company”) on Amendment No. 1 to Form 10-Q for the period endingApril 30, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Gennady Pomeranets, Chief FinancialOfficer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Quarterly Report on Amendment No. 1 to Form 10-Q for the period endingApril 30, 2008, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in suchQuarterly Report on Amendment No. 1 to Form 10-Q for the period endingApril 30, 2008, fairly presents, in all material respects, the financial condition and results of operations of Mega
